DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 5 (figure 6, corresponding to claims 1-4, 10, 14, 18) in the reply filed on 11/16/2022 is acknowledged.
Applicant has withdrawn claims 5-9, 11-13, 15-17. 
Claims 19, 20 have been cancelled and claims 21 and 22 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14,18, 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 14 recites “An aircraft, comprising” in the preamble then later “a fan disposed proximate a rear portion of an aircraft.” Not clear if these are the same aircraft.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 10, 14, 18, 21, 22 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Knapp et al (20160236790).
in regards to claim 1, Knapp discloses a propulsion system for an aircraft, comprising: 
an electrical power supply (Fig. 8 schematic of electrical power supply, [0015] discloses “the source of energy including a source of stored electrical energy and a source of generated energy”); 
a motor coupled to the electrical power supply (Fig. 8 ref. 802), wherein the electrical power supply provides power to the motor (seen in Fig. 8 hybrid-electric power supplied to motor ref. 802); and 
a fan (seen in Fig. 5 ref. 523 disclosed as ducted fan) disposed proximate a rear portion of an aircraft and rotatably coupled to the motor (aft position of ref. 523 seen in Fig. 5, disclosed as ducted fan for propulsion accordingly rotatably coupled to a motor), wherein the fan is driven by the motor (disclosed as ducted fan for propulsion accordingly driven by motor, [0216], [0049], [0052]  discloses power system of Fig. 8 may be used in aircraft of Fig. 5, therefore fan ref. 523 driven by motor ref. 802).

In regards to claim 2, Knapp discloses the propulsion system of claim 1, wherein the electrical power supply comprises at least one of a generator (as seen in Fig. 8 ref. 805), stored energy source (ref. 803 battery), battery, flywheel, capacitor, or fuel cell.

In regards to claim 3, Knapp discloses the propulsion system of claim 2, wherein the electrical power supply comprises a plurality of generators (as seen in Fig. 8 plurality of ref. 805), and wherein the plurality of generators are electrically coupled to the motor (as seen in Fig. 8 schematic refs. 805 connected to refs. 802 motors).

In regards to claim 4, Knapp discloses the propulsion system of claim 3, wherein the motor comprises a plurality of motors (Knapp Fig. 8 plurality of refs. 802), and wherein each of the plurality of motors is respectively electrically coupled to each of the plurality of generators (Knapp as seen in the schematic of Fig. 8 refs. 802 electrically coupled to refs. 805).

In regards to claim 10, Knapp discloses the propulsion system of claim 1, wherein the motor comprises a plurality of motors coupled to one another in-line (Knapp as seen in Fig. 8 plurality of refs. 802 to drive fan, seen also in-line).

In regards to claim 14, Knapp discloses an aircraft, comprising: 
an engine (ref. 804); 
an electrical power supply having a generator (Fig. 8 power supply system schematic, ref. 805 disclosed as generator), the generator coupled to the engine (as seen in Fig. 8, ref. 804 electrically coupled to ref. 805); 
a motor coupled to the electrical power supply (ref. 802), wherein the electrical power supply provides power to the motor (as seen in Fig. 8, ref. 804 electrically coupled to ref. 802); 
a fan disposed proximate a rear portion of an aircraft (Fig. 5 ref. 523, seen at aft end of aircraft ref. 500) and rotatably coupled to the motor (ref. 523 seen in Fig. 5, disclosed as ducted fan for propulsion accordingly rotatably coupled to a motor), wherein the fan is driven by the motor (disclosed as ducted fan for propulsion accordingly driven by motor); and 
at least one gearbox rotatably coupling at least one of the gas engine to the generator or rotatably coupling the fan to the motor (Knapp page 13 at ref. 526 “engine may be connected to generator directly or through a gearbox”).

In regards to claim 18, Knapp discloses the aircraft of claim 14, wherein the motor comprises a plurality of motors coupled to one another in-line (Knapp as seen in Fig. 8 plurality of refs. 802 to drive fan, seen also in-line).

In regards to claim 21, Knapp discloses the propulsion system of claim 1, wherein the electrical power supply comprises at least one generator (Knapp ref. 805), wherein at least one power supply bypass (Knapp ref. 808) is configured for bypassing one or more converters, inverters, or amplifiers (Knapp [0220] discloses “vital bus 808 re-routes power to accommodate failures of any of the electric motors, distribution buses, battery packs or generator. In the event of failure of an electric motor 802, the vital bus 808 re-routes power to the surviving motors” in rerouting power, converters, inverters of failed propulsive motors are bypassed), and electrically coupling the at least one generator to selectively directly power the motor to drive the fan (Knapp [0221] “the vital bus 808 re-routes power to the surviving motors” thereby coupling generator to selected motor).  

In regards to claim 22, Knapp discloses the aircraft of claim 14, wherein at least one power supply bypass (Knapp ref. 808) is configured bypassing one or more converters, inverters, or amplifiers (Knapp [0220] discloses “vital bus 808 re-routes power to accommodate failures of any of the electric motors, distribution buses, battery packs or generator. In the event of failure of an electric motor 802, the vital bus 808 re-routes power to the surviving motors” in rerouting power, converters, inverters of failed propulsive motors are bypassed), and electrically coupling the generator to selectively directly power the motor to drive the fan (Knapp [0221] “the vital bus 808 re-routes power to the surviving motors” thereby coupling generator to selected motor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different arrangements of hybrid powerd aircraft. Differences include geared systems driving propellers, use of ducted fans, location of ducted fans and propellers on aircraft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642